department of the treasury internal_revenue_service washington d c date number release date cc intl br wta-n-107925-00 uilc internal_revenue_service national_office field_service_advice memorandum for drita tonuzi attorney cc ner man from phyllis marcus chief cc intl br2 subject this field_service_advice addresses an issue that has arisen in the examination of the above taxpayer field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend w x fc1 fc2 date1 state country business a issue whether gain from the sale of assets by fc1 a controlled_foreign_corporation cfc in the circumstances described herein is foreign_personal_holding_company_income fphci under sec_954 of the code conclusion wta-n-107925-00 gain from the sale of assets by fc1 is fphci under sec_954 the asset sale is not excepted from fphci under sec_1_954-2 ii - iv facts w is a u s_corporation formed under the laws of state w owns all of the stock of x which is also a u s_corporation formed under the laws of state x owns all of the stock of fc1 a corporation formed under the laws of country fc1 a holding_company owns all of the stock of fc2 also formed under the laws of country prior to date fc2 was engaged in business a on date1 fc1 sold its entire_interest in fc2 to an unrelated third party based on a contract of sale entered into before date prior to the sale on date1 fc2 was treated as a corporation for federal tax purposes pursuant to sec_301_7701-3 fc2 elected to be disregarded as an entity separate from its owner a disregarded_entity for federal tax purposes effective immediately prior to the sale on date1 fc1 did not treat the income from the sale of fc2's assets as fphci law and analysis prior to date both fc1 and fc2 were cfcs sec_957 and sec_958 fc2's election to be a disregarded_entity caused it to liquidate for u s tax purposes because its sole shareholder fc1 is a corporation the liquidation is a nonrecognition event for both fc2 and fc1 under sec_332 and sec_337 see treas reg b -5 c sec_951 requires the u s shareholder of a controlled_foreign_corporation to include in gross_income its pro_rata share of the corporation’s subpart_f_income for the taxable_year sec_952 defines subpart_f_income to include inter alia foreign_base_company_income as determined under sec_954 sec_954 defines five categories of foreign_base_company_income one of which is foreign personal holding income as defined in sec_954 specifically sec_954 states in pertinent part that in general - for purposes of subsection a the term foreign_personal_holding_company_income means the portion of the gross_income which consists of a dividends etc - dividends interest royalties rents and annuities wta-n-107925-00 b certain property transactions - the excess of gains over losses from the sale_or_exchange of property - i which gives rise to income described in subparagraph ii which is an interest in a_trust partnership or remic a or iii which does not give rise to any income gains and losses from the sale_or_exchange of any property which in the hands of the controlled_foreign_corporation is property described in sec_1221 shall not be taken into account under this subparagraph therefore any gain recognized from property transactions enumerated in sec_954 through iii is fphci income sec_1_954-2 excludes from fphci gain from the sale of those assets which do not give rise to any income that are used or held for use in a trade_or_business specifically sec_1_954-2 states in relevant part property that does not give rise to income except as otherwise provided in this paragraph e for purposes of this section the term property that does not give rise to income includes all rights and interest in property whether or not a capital_asset including for example forwards futures and options property that does not give rise to income shall not include - i ii tangible_property other than real_property used or held for use in the controlled foreign corporation’s trade_or_business that is of a character that would be subject_to the allowance for depreciation under sec_167 or sec_168 and the regulations under those sec_1221 prescribes the types of property that are not considered capital assets subparagraph of that provision provides that capital assets do not include property that is inventory or primarily held_for_sale to customers in the ordinary course of the taxpayer’s trade_or_business wta-n-107925-00 sections including tangible_property described in sec_1_167_a_-2 iii real_property that does not give rise to rental or similar income to the extent used or held for use in the controlled foreign corporation’s trade_or_business iv intangible_property as defined in sec_936 goodwill or going_concern_value to the extent used or held for use in the controlled foreign corporation’s trade_or_business to determine whether the property was used or held for use in a particular fashion by the controlled_foreign_corporation sec_1_954-2 sets forth a specific time frame for examining the manner in which the property was so used or held sec_1_954-2 states changes in the use or purpose for which property is held - i in general under paragraphs e f g and h of this section transactions in certain property give rise to gain_or_loss included in the computation of foreign_personal_holding_company_income if the controlled_foreign_corporation holds that property for a particular use or purpose the use or purpose for which the property is held is that use or purpose for which it was held for more than one-half of the period during which the controlled_foreign_corporation held the property prior to the disposition based on the foregoing regulations the gain from the sale of an asset will be excluded from fphci and thus from subpart_f_income if the asset was used or held for use in a trade_or_business by the controlled_foreign_corporation for more than one-half of the time during which such corporation held the asset prior to the sale transaction therefore the key issues for determination are whether fc1 was engaged in a trade_or_business and whether the assets are used or held for use in that trade_or_business for the requisite period the phrase ‘trade or business ’ as used in the federal tax laws has a ‘common and well-understood connotation as referring to the activity or activities in which a person engages for the purposes of earning a livelihood ’ hamrick v commissioner tcmemo_1979_72 38_tcm_305 aff’d 644_f2d_879 4th cir cert_denied 454_us_830 quoting folker v for the property to be subject_to an allowance for depreciation under sec_167 or sec_168 the property must be used in a trade_or_business or held_for_the_production_of_income wta-n-107925-00 johnson 230_f2d_906 2d cir t he taxpayer must be involved in the activity with continuity and regularity and that the taxpayer’s primary purpose for engaging in the activity must be for income or profit keenan v commissioner t c memo quoting 480_us_23 t he lack of continuity and frequency of activity in a particular field of endeavor is a strong indicia that a taxpayer is not engaged in a trade_or_business in that field 615_f2d_226 5th cir a single transaction ordinarily will not constitute a trade_or_business when the taxpayer enters into the transaction with no expectation of continuing in the field of endeavor id for instance in reese supra the taxpayer recognized an ordinary_loss upon the disposition of a partially completed building and claimed that such loss was incurred in connection with his trade_or_business the taxpayer argued that in addition to being the financial investor for the project he also acted as the builder developer and general contractor prior to this project the taxpayer had never been involved in a trade_or_business as a builder developer or general contractor the taxpayer developed the property solely for the purpose of providing his corporation with a new manufacturing_facility the court_of_appeals determined that t he project was clearly an isolated non-recurring venture taxpayer cannot be considered to be engaged in the trade_or_business of ‘building developing and general contracting’ with respect to the venture because there was neither prior or subsequent activity on his part in this field of endeavor nor an intention to devote his time and effort in the future to activities in this field reese v commissioner f 2d pincite for property to be considered used in a trade_or_business the asset must also be devoted to a taxpayer’s business or acquired with a view to its future business use ouderkirk v commissioner tcmemo_1977_120 36_tcm_526 see also 94_tc_455 aff’d 931_f2d_314 5th cir in ouderkirk supra the taxpayer received a sawmill and big_number acres of timberland upon liquidation of a corporation the taxpayer contributed both properties to a partnership in exchange for a ownership_interest and operated the sawmill business for eight years during this period the partnership cut some of the timber that was scattered on the big_number acres the taxpayer sold the sawmill at a loss and treated the transaction as a sale of property used in a trade_or_business that is subject_to an ordinary_loss deduction under sec_1231 on this same transaction the taxpayer also sold the big_number acres of timberland at a gain and treated the timberland as a sale of capital_asset the taxpayer argued that the timberland was a disposition of property_held_for_investment purposes while the service claimed that the land and timber were wta-n-107925-00 business_assets held for use in taxpayer’s sawmill operations as such the timber and land constituted property used in a trade_or_business the court stated that whether an asset is used in a trade_or_business or is instead an investment the taxpayer’s intent in acquiring the property his reason for holding the property the relationship of the property to the taxpayer’s trade_or_business and the extent of its use must be examined ouderkirk v commissioner t c m pincite at the time the taxpayer received the properties pursuant to the corporate_liquidation the sawmill business was obsolete and the taxpayer had no intention to operate the same business as such the taxpayer held the property with a view to its eventual resale hoping to get a good selling_price for the land id although the taxpayer re-established the sawmill-lumber business and removed some trees that were scattered on the big_number acres for processing through the sawmill such conduct does not automatically cause the entire big_number acres to be treated as an asset used in the sawmill business within sec_1231 the incidental_use of this big_number acre tract in connection with such cutting of scattered timber did not convert the tract from investment_property to real_property used in the sawmill business id therefore the tract of land at issue is not property used or held in the taxpayer’s trade_or_business prior to fc2's disregarded_entity election both fc1 and fc2 operated as separate corporations fc2 engaged in business a while fc1 was a holding_company when fc2 elected to be treated as a disregarded_entity it effectively became a branch or division of its owner fc1 see sec_301_7701-2 as such fc1 is then deemed to have the assets owned by fc2 while fc1 is deemed to have the assets owned by fc2 fc1 must nevertheless use or hold for use such assets for the requisite period of time in fc1's trade_or_business before fc1 is allowed to exclude from fphci the gain from the sale of those assets the trade_or_business in which fc2 used or held for use the subject assets prior to the disregarded_entity election cannot be attributed to fc1 for said assets this conclusion is supported by the language in sec_1_954-2 as well a sec_3 sec_1231 sets forth the rules for recognition of gains or losses resulting from sale_or_exchange of property used in a trade_or_business and involuntary_conversions of such property sec_1231 defines the term property_used_in_the_trade_or_business as an asset that is subject_to an allowance for depreciation under sec_167 while the disputed property in ouderkirk was adjudicated within the context of sec_1231 the tax court’s analysis therein is nevertheless applicable to our issue since sec_1_954-2 also defines tangible_property as an asset that would be subject_to a depreciation allowance under sec_167 as such both sec_1_954-2 and sec_1231 refer to the rules for depreciable_property used in a trade_or_business wta-n-107925-00 the case law under sec_1_954-2 gain_or_loss derived from certain property transactions is included in the computation of fphci if the controlled_foreign_corporation holds that property for a particular use or purpose thus the regulation requires that we look to the manner in which the controlled_foreign_corporation fc1 used or held for use the subject asset rather than the entity that previously held the property furthermore i t is also a well settled principle of law that a shareholder has a separate identity from the corporation and that the business of a corporation is not the business of its shareholders or officers mere participation in a corporation by owning stock does not place one in the business of the corporation even devoting one’s time and energies to the affairs of a corporation is not of itself without more the trade_or_business of the person so engaged hamrick v commissioner t c m pincite citations omitted 39_tc_377 aff’d 334_f2d_40 6th cir cert_denied 379_us_40 stands for a similar principle in acro a parent_corporation which was in a different trade_or_business than its wholly- owned subsidiary liquidated the subsidiary receiving nonrecognition treatment under sec_332 on the date of liquidation the assets of the liquidated subsidiary were sold to a third party at a loss the taxpayer argued that the loss should receive ordinary rather than capital_loss treatment it claimed that in a sec_332 liquidation the character of the assets as trade_or_business assets passes to the parent upon liquidation of the subsidiary unchanged by the liquidation the tax_court rejected this position and identified the key question as being the tax nature of the assets in the parent’s hands not in the hands of the subsidiary the tax_court held that because the parent was not in the business of the liquidated subsidiary and owned the assets for a minimal transitory period capital_loss resulted from the sale of the subsidiary’s assets on the day it liquidated fc1 was committed to sell fc2 before fc2 elected to be a disregarded_entity such conduct establishes that fc1 had no intention to continue operating fc2's trade_or_business once fc2 became a branch of fc1 through the disregarded_entity election the transaction by which the assets were obtained by fc1 was not undertaken for purposes of engaging or establishing a trade_or_business by fc1 therefore fc1 was not engaged in the same or similar trade_or_business as fc2 during the time it held fc2's assets for the asset to be considered trade_or_business property the asset must be devoted to a taxpayer’s present or future business use simply because a taxpayer holds property as part of his business such conduct does not automatically treat the property as a trade_or_business asset the tax_court in acro rejected the taxpayer’s argument that the parent owned operated and used in its business the wta-n-107925-00 assets during the short_period between the subsidiary’s liquidation and the sale of the assets on the same day the court found that the ownership for such a minimal transitory period is insufficient to establish use of the distributed assets in the parent’s business or to place the parent in the business of the former subsidiary t c pincite even in ouderkirk supra where the taxpayer harvested the timber that was scattered throughout his land for approximately eight years the tax_court nevertheless concluded that the timberland was not a trade_or_business asset the factors considered by the tax_court in reaching its decision in ouderkirk included the taxpayer’s intent for acquiring or holding the property the relationship of the property to the taxpayer’s trade_or_business and the extent of its use in fc1's case its intent for acquiring and holding the assets of fc2 was to sell those assets rather than employ such properties in fc1's trade_or_business as such the assets have no relationship to fc1's trade_or_business since fc1 is not continuing or engaging in present or future activities related to fc2's particular field of endeavor therefore fc1 did not use or hold for use the assets of fc2 in the manner required by sec_1_954-2 and for the requisite holding_period under sec_1_954-2 while the above analysis clearly demonstrates that fc1 has fphci it should be noted that other arguments may be available to reach the same conclusion please call ronald m gootzeit pincite if you have any further questions phyllis marcus chief branch office of associate chief_counsel international
